COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Felicia Nicole Jones

Appellate case number:   01-14-00712-CV

Trial court case number: 74030

Trial court:             239th District Court of Brazoria County

      On October 6, 2014, Felicia Nicole Jones filed a Motion to Stay Issuance of Mandate
Pending Filing of a Petition for a Writ of Certiorai [sic]. The motion is denied.

Judge’s signature: _____/s/_Rebeca Huddle
                   X Acting individually

Date: October 28, 2014